Citation Nr: 9914042	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-36 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of bilateral 
shin splints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1989 to August 
1992, to include service in support of Operation Desert 
Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
This rating determination denied entitlement to service 
connection for various disabilities, to include a chronic 
right knee disorder and residuals of bilateral shin splints.  
The appellant filed a notice of disagreement relative to the 
RO's denial of service connection for the claimed right knee 
disability and residuals of bilateral shin splints in July 
1993.  A statement of the case was thereafter issued in 
October 1993.  The appellant perfected an appeal in this 
matter in October 1993. The record reflects that the 
appellant was accorded a personal hearing later that month, 
after which the hearing officer determined that entitlement 
to service connection for a right knee disorder had been 
established.  A March 1994 rating decision implemented the 
hearing officer's decision, awarding service connection for 
the right knee disability and assigning a noncompensable 
evaluation for this disability.  It was noted that this 
determination constituted a "grant of benefit," relative to 
this issue, thereby removing this issue from further review 
at the time of the Board's Remand Decision of February 1997.

The Board further noted that service representative's January 
1997 Informal Hearing Presentation appeared to raise the 
issue of entitlement to an increased evaluation for the 
service-connected right knee condition, diagnosed as 
patellofemoral pain syndrome of the right knee.  As such, the 
Board construed such arguments as a claim for an increased 
evaluation for the veteran's service connected right knee 
disability.  The RO's September 1998 rating decision 
subsequently continued the noncompensable evaluation for the 
veteran's right knee disability.  As neither the veteran nor 
his representative has expressed disagreement with this 
rating decision, this issue is not presently before the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence of record fails to establish that 
the veteran currently has diagnosed residuals of bilateral 
shin splints.


CONCLUSION OF LAW

A finding that the veteran currently has a disability 
resulting from the residuals of bilateral shin splints is not 
demonstrated and, thus, his claim should be denied.  38 
U.S.C.A. §§  1110; 5107; and 38 C.F.R. § 3.303.

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

The veteran's May 1989 enlistment examination reveals no 
pertinent abnormalities.

A February 1990 service medical record (SMR) entry reveals 
the veteran's complaint of left knee pain.  The noted 
assessment is illegible.

A May 1990 SMR entry reveals the veteran's complaint of right 
knee pain, which was diagnosed as ligament strain.

A May 1991 SMR entry reveals a complaint and history of 
"shin splints" exacerbated by running.  No knee or ankle 
problems were noted.  Upon examination the right and left leg 
anterior tibial was tender to palpation and on ankle flexion.  
The noted assessment was shin splints.  The veteran was 
advised to refrain from running for one week, provided with 
ice and directed to follow-up in one week.

A February 1992 SMR entry reveals a complaint of right knee 
pain that was worse with running.  The noted assessment was 
right hamstring strain, with no effusion or other chronic 
disability noted.

No defects were noted on the examination portion of the 
veteran's July 1992 discharge examination.

The veteran then provided sworn testimony at his October 1993 
RO personal hearing.  He testified that, subsequent to 
service discharge, private examiner's Dr. Lumain and Dr. 
Thickpin were both involved in treatment associated with his 
right knee disability and bilateral shin splints, although he 
had not yet seen Dr. Thickpin.  Transcript (T.) at 2,6 and 8.  
The veteran stated that he would get records of treatment 
from Dr. Lumain, and Dr. Thickpin after he sets up an 
appointment, and turn them over to his representative.  T. at 
8.

At the time of the veteran's October 1993 personal hearing, 
the veteran submitted a private record of treatment provided 
by Dr. Lumain, dated July 1993.  Examination findings 
included a notation the veteran should get a second opinion 
on the right leg shin splints and knee pain, acting up, and 
the he just got out of the service; clicks and popping; and a 
noted diagnosis of meniscal injury.  

The veteran underwent a November 1993 VA examination.  Upon 
examination, noted pertinent findings included normal gait; 
patellar that were not unable; pain in the lateral right knee 
area into the popileal fossa; and left knee inferior area 
pain, with no instability demonstrated.  In pertinent part, 
the noted diagnosis was bilateral knee shin splints, 
insufficient clinical evidence.  Note: A December 1993 RO 
Report of Contact with the VA examiner clarified that 
"insufficient clinical evidence" pertained to shin splints. 

On October 1995, the veteran underwent another VA examination 
pertaining to a separate claim.  Based on radiographic 
evidence that revealed unremarkable bones and joints, the 
examiner's diagnoses, in pertinent part, included bilateral 
knees with a normal examination and radiographic evidence of 
normal anatomy that resulted in insufficient evidence to make 
the diagnosis of an acute or chronic disorder to date.

The RO submitted a March 1997 letter to the veteran 
pertaining reported treated provided by private examiners Dr. 
Lumain and Dr. Thickpin, for bilateral shin splints, along 
with two VA Forms 21-4142.  There is no response in the 
record.  

The veteran then underwent a June 1997 VA examination.  The 
veteran's reported receipt of treatment for bilateral shin 
splints during service and post-service were noted, as well 
as continued complaints associated with bilateral shin 
splints.  Pertinent objective findings of the lower 
extremities bilaterally included no distal swelling; no 
unevenness of the tibial anterior soft tissues or bones; no 
pain on resistance; squatting without difficulty; bilateral 
knees that reveal symmetrical soft tissue and bony 
structures; no synovial thickening or effusion; and stable 
ligaments.  The examiner's diagnoses included shin splints by 
history, with normal current examination and insufficient 
clinical evidence at present to warrant a diagnosis of any 
chronic disorder.  Radiographic evidence revealed otherwise 
normal knees, with a noted impression of minimal degenerative 
changes that were stable since 1995.  

In pertinent part, the service representative's May 1999 
Informal Hearing Presentation noted that the RO had complied 
with actions directed by the Board's Remand Decision of 
February 1997, and provided additional argument pertaining to 
the issue entitled above.  


ANALYSIS

Initially, the Board notes that the veteran's claim was found 
to well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
during our Remand Decision of February 1997.  That is, he had 
presented a claim, which was not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this 
regard, the Board notes that the veteran had provided 
testimony and service medical records of treatment and a 
diagnosis associated with bilateral shin splints during 
service and was diagnosed with a meniscal injury by a private 
examiner following service discharge, which the Board found 
made the claim plausible.  However, the establishment of a 
plausible claim does not dispose of the issue in this case.  
The Board must review the claim on its merits and account for 
the evidence that it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, at 
54.

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the issue 
on appeal.  In this regard, the Board notes that the veteran 
testified that there were no known witnesses to his
claimed original injury in service that has not already been 
identified.  Further the only identified treatment records 
pertaining to bilateral shin splints consists of VA 
examination reports that are of record.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him, as mandated by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post- 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In this regard, evidence in favor of the veteran's claim 
consists of his assertions, at least one service medical 
record entry with a diagnosis of shin splints, and one 
private medical diagnosis that might relate to his claim of 
presently having shin splints.  As a lay party, the veteran 
is competent to describe continued symptoms perceptible to a 
lay person.  He is also competent to report that he received 
medical care, such as a treatment.  Although the veteran's 
statements represent evidence of continuity of symptomatology 
perceptible to a lay party, such statements are not competent 
evidence to diagnose a current disability or to causally 
relate a current disability to that symptomatology.  Savage 
at 495-97.   

Further, in this instance, the veteran has been afforded 
three VA examinations on November 1993, October 1995 and June 
1997.  In each instance, the VA examiners essentially have 
ruled out a current diagnosis of bilateral shin splints.  
Thus, the record in this case contains no medical evidence of 
a current disability or diagnosis associated with bilateral 
shin splints, and thus provisions of 38 C.F.R. § 3.303 are 
not applicable.  Further, there is no competent medical 
evidence linking any current disability to service, including 
Dr. Lomain's July 1993 finding of meniscal injury.     
The Board notes that Dr. Lomain's opinion further noted that 
a second opinion was needed, and, therefore, a diagnosis of 
bilateral shin splints had not been demonstrated.

Further, the Board finds that the RO more than adequately 
fulfilled its obligation under §5107(a).  The record reflects 
that the veteran was provided with a VA examination shortly 
after service discharge, an October 1993 personal hearing, a 
statement of the case, two supplemental statements of the 
case and was provided with a March 1997 RO letter pertaining 
to the reported availability of additional private medical 
records.  Nevertheless, having testified that additional 
private medical evidence of treatment pertaining to his 
claimed disability would be provided for consideration, the 
veteran has since failed to identify additional evidence that 
would support his claim.  As the Court has pointed out, and 
as was pointed out to the veteran, the duty to assist is not 
a one-way street and the veteran's inability to provide 
precise or accurate data can not be found to be a violation 
of the duty to assist by the RO.  Wood v. Derwinski, 1 Vet. 
App. 190 (1992), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  

Therefore, the Board concludes that the weight of the 
evidence is against a finding that the veteran currently has 
a disability resulting from the residuals of bilateral shin 
splints and, thus, his claim should be denied.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.








ORDER

Entitlement to service connection for residuals of bilateral 
shine splints is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

